 



Exhibit 10.4   Settlement Agreement dated May 27, 2005 among Roger Parry and
Clear Channel Outdoor, Inc.

Roger Parry
27 Edwardes Square
London
W8 6HH
27th May 2005
Dear Roger,
This letter confirms our agreement regarding your status with Clear Channel
Outdoor, Inc. (the “Company”) effective June 1, 2005 – May 31, 2009. This letter
agreement (“Letter”) supersedes all prior understandings and agreements, except
as stated in this Letter. All the terms of our relationship are set forth in
this Letter. For the avoidance of doubt, save as set out in this Letter, your
Service Agreement shall no longer continue in force or have any effect.
By signing a copy of the waiver at Schedule 1 which is attached to this Letter
on the date of this Letter you confirm you have no claims whatsoever against the
Company or any Associated Company for wrongful or unfair dismissal. You also
undertake that you will sign a copy of the waiver at Schedule 2 following the
termination of the period of Non Executive Employment referred to below (“NEE”),
waiving any claims which you may have at the termination of the period of NEE
against the Company or any Associated Company. You should note that the terms of
this Letter are subject to you agreeing to execute Schedule 1 at the date of
this Letter, and Schedule 2 at the end of the period of NEE, provided that the
Company materially complies with its material obligations under this letter.
For the 12 months commencing June 1st 2005 until May 31st 2006 you agree that
you will continue to work for the Company, but you will do so under revised
contractual terms. The new details are described below under the heading of
Modified Employment (“ME”).
Immediately after the end of the period of ME, you agree that for the 36 months
from June 1st 2006 until May 31st 2009 you will work as a Non Executive Director
for the Company for a period of NEE.
Modified Employment (“ME”) : June 1st 2005 to May 31st 2006
During the period of ME, you will continue to receive exactly the same
compensation package as is current now — your base salary, car allowance, Term
Assurance Policy (Scottish Widows No 8428557) and Executive Personal Pension
Scheme (Merrill Lynch) for the remainder of calendar year 2005 and the first
five months of 2006, as allowed by UK law and our benefits plans. All these are
fixed amounts and are paid and taxed at source as salary. For the record,
subject to the deduction of tax and national insurance, your compensation
package (“the ME Terms”) will be as follows:

  •   a base salary at the rate of £37,493.75 per month;     •   car benefit at
the rate of £3,124.50 per month;     •   contributions to the Term Assurance
Policy at the rate of £277.07 per month;     •   contributions to the Executive
Personal Pension Scheme will continue at the rate of 20% of cash compensation
per annum (£1,760 per month), up to the approved UK Government “Earnings Cap”.

 



--------------------------------------------------------------------------------



 



  •   You confirm that you have already waived your rights to receive medical
insurance benefits from the company and that you will continue to waive these
rights for the entire period covered by this letter.     •   Similarly, pension
contributions will continue at the same rate (£1,760 per month), despite the
abolition of the Earnings Cap as from 6 April 2006.

In the year 2006 for the 5 months which you will be employed under the ME Terms,
the salary and allowances will continue at the same rate as stated above so, to
be clear, even if there is an inflation pay rise given to UK employees, you will
not receive this for the 5 months of 2006.
Your bonus for 2005 will continue on exactly the current agreed basis, as stated
in the attached bonus plan of the Company (attached as Exhibit “A”). You will be
paid a percentage of your base salary linked to the growth of OIBAN and OIBDAN
of what is currently CCI. However, we agree that the minimum bonus that you will
be paid for the period which you will be working under the ME Terms during 2005
will be £200,000. It is recognised that you will have no effective management
control of the business from 1st June 2005 onwards and so your ability to
influence the bonus is effectively zero.
For the 5 months which you will be working under the ME Terms in 2006, your
bonus will be calculated as being 5/12 of the bonus paid for the calendar year
2005 (i.e. a minimum of £83,333). For simplicity, this bonus will be paid in
June 2006.
Your FURBS (Non-Approved retirement benefits scheme) arrangements for 2005 and
the first 5 months of 2006 will remain exactly as they are now but the FURBS
benefit will end on May 31st 2006, subject to UK law.
For 2006 the final pension and FURBS payments will be made in June 2006. Your
FURBS plan ceases on May 31st 2006.
During the period of ME, Clear Channel will continue to provide you with office
space at Cluny Mews and with the services of Zarina Khan as your assistant. She
will report to you and follow your directions and support you in your Clear
Channel projects and any additional Company duties as you define. It is the
intention that you would remain in your existing office to minimise disruption,
but if the needs of the business demand it, you will agree to move to another
part of the site subject to any alternative office accommodation being
reasonably suitable for your purposes. You will have no other employees
reporting to you. At the end of May 2006, it is probable that Zarina will be
made redundant. In the event that Zarina chooses to leave Clear Channel before
the end of the period of ME, you will not be entitled to the appointment of a
new assistant but the company will use its best efforts to supply assistant
services from other existing employees where these services are required for
Clear Channel duties.
In the event that Clear Channel chooses to move from Cluny Mews during the
period of ME, the company will use its best efforts to provide you with
alternative, suitable, office accommodation but this may not be possible.
During the period of ME, the Company will continue to supply you with computer
equipment and a mobile phone/ Blackberry but all personal telephone calls not on
Clear Channel business will be re-charged to you. At the end of the period of
ME, this equipment will have to be returned to the Company unless it agrees to
sell such equipment to you. All other Company property will be returned to the
Company at the end of the ME period.
During the period of ME:

 



--------------------------------------------------------------------------------



 



•   You will be entitled to use the title “Chairman, Clear Channel
International”. However, you do not have any authority to act on behalf of the
Company and you agree that you will not do so. You will not be authorised to
commit the Company to any contract or expenditure unless there is prior,
explicit, written approval from the President of Clear Channel Outdoor.

•   You will agree to use your best efforts to support and assist the Company in
its preparation for its IPO. This will include reviewing documents and
participating in meetings. Under the terms of this Letter you must make yourself
available for work for a total of ten days during 2005. You will use your
reasonable efforts to provide additional days of work if required and if
mutually agreed with myself. Any legitimate expenses you incur in pursuit of
theses authorised duties will be reimbursed by the Company on production of
receipts consistent with past practices.

•   You will also be required to continue as a member of the Board of Clear
Media in China and to use your best efforts to ensure good working relations
between Clear Media and Clear Channel. Any fees that are paid to you as Deputy
Chairman of Clear Media will be paid to you directly by Clear Media. You will
make yourself available for a maximum of 8 days in 2005 and a maximum of 5 days
in 2006 for these duties. If mutually agreed between you and I you will provide
additional days. During the ME period you will provide myself and the President
of Clear Channel Outdoor with a written monthly report on progress in China and
will use your best efforts to attend China Board meetings in person or by
telephone. Any expenses you incur in connection with participating in these
Board meetings will be reimbursed by Clear Channel, consistent with past
practices.

•   Apart from the two exceptions above relating to the IPO and to China, in
carrying out your duties you will not be required to attend the Clear Channel
offices, nor to participate in any meetings, nor to carry out any tasks on
behalf of Clear Channel unless this is by mutual agreement between yourself and
the President of Clear Channel Outdoor.

•   It is the intention of the Company that you may be asked to carry out
certain tasks for Clear Channel Outdoor such as investigating acquisitions or
new contracts, subject to your agreement to carry out such tasks. Where these
tasks are mutually agreed and approved in advance, the Company will reimburse
you for all legitimate expenses incurred by you in pursuit of these agreed
tasks. You will not be entitled to any other type of expense reimbursement other
than for the approved projects.

As Chairman of Clear Channel International you will report to me in my capacity
as Chief Executive Officer on a monthly basis as stated above, but you will not
be required to carry out any duties whatsoever, save for the two exceptions
stated above and except as mutually agreed. In respect of other mutually agreed
projects, you will report directly to the President of Clear Channel Outdoor and
follow his instructions.
Non Executive Employment (“NEE”): June 1st 2006 to May 31st 2009
On or before May 31st 2006 you will be issued with a formal Letter of
Appointment as a Non Executive Director/Part-Time Employee of Clear Channel
International Ltd or some other company within the Clear Channel group. As a Non
Executive Director/ Part-Time Employee you will receive a remuneration of £2,000
per month, subject to deductions at source for income tax and national insurance
contributions, for a period of 36 months. You are not eligible for a bonus
during NEE.
During the NEE period you will not be provided with office space or secretarial
support. You will not have the use of a Company telephone. You will not be able
to claim any expenses except for sums authorised in advance in writing in
connection with mutually agreed projects. During this

 



--------------------------------------------------------------------------------



 



employment you will continue to receive the Executive Personal Pension Scheme
contribution from the Company (20% of cash compensation i.e. £400 a month) and
the contributions to the Term Assurance Policy (£277.07 per month), subject at
all times to UK law. You will not receive the FURBS payments nor any other
benefits or allowances of any sort.
To facilitate your ability to provide services during the NEE period the Company
will continue to provide (at the Company’s cost) use of a Company e mail
address, a lap top computer and a broadband connection to your home. You will
not have access to any part of the Company’s computer network (apart from your
email box).
As a Non Executive Director/ Part-time Employee you will make yourself available
for a maximum of twelve days a year to work on projects as requested by myself.
If I ask you to work for more than twelve days a year, this will be subject to
your agreement and will be remunerated at the rate of £2,000 a day or any other
higher fee that we mutually agree.
During the period of NEE, you will continue to be a part-time employee of Clear
Channel, and payroll taxes will be deducted and pension and assurance payments
made at source. This means that during the period of NEE you will be continue to
be eligible to continue vesting in Restricted Stock and Share Option schemes,
subject to applicable UK law and the terms of the options plans.
Conduct and Duties
During the period of both ME and NEE, you will be entitled to undertake paid or
unpaid work for any organisation that you choose, for any amount of time that
you choose, even if this means you are never available to Clear Channel, except
for the requirements stated above. The sole exception is that you agree that you
will not provide services or advice, paid or unpaid, take employment with or
otherwise be associated with or interested in any company or person which could
be described as being in the outdoor advertising business. Specifically, this
would mean companies such as JC Decaux, Viacom Outdoor, Maiden, Van Wagner,
Lamar, and any similar organisations.
You may only provide services or advice to an outdoor advertising competitor if
you have received explicit and unambiguous written approval from me. If I grant
approval, you will then forfeit any monies or other benefits owed to you under
this Letter , starting from the date at which my approval is granted. In the
event you provide services or advice to an outdoor advertising competitor
without receiving written approval from me, all future payments will cease,
without prejudice to the Company’s other rights and remedies under English law.
If you ever, at any time, during or after the expiration of this Letter, reveal
to any competitor trade secrets or provide them with any proprietary information
or documents which you have obtained as part of your employment with Clear
Channel, you will be liable for the normal sanctions under the laws of the
United Kingdom. If such a breach of trust occurs during the period of this
agreement you will forfeit any monies or benefits due under this Letter not yet
paid at the time of the breach.
At all times that you remain an employee of Clear Channel, both during the
period of ME and NEE, you will use your best efforts to promote the interests of
Clear Channel and will seek to ensure that the Company is always held in the
highest regard. You will continue to be bound by the normal rules of commercial
confidentiality and, in particular, you will be continue to be bound by sections
13 and 14 of your Service Agreement, in respect of inventions and
confidentiality. [Attached as Exhibit “B”.]
Save as set out below regarding material breach, the payments described in this
Letter and on the attached schedule are regarded as contractual and absolutely
binding. They are not in any way dependent upon your own performance,
availability or conduct and there are no circumstances whatsoever under which
the payments will not be made to you, save that should you materially breach

 



--------------------------------------------------------------------------------



 



the obligations related to the items listed below, after written notice by the
Company and an opportunity to cure such breach within 10 working days after
receipt of said notice, the Company may terminate this agreement (without notice
or payment in lieu of notice) and Company will have no further obligations to
you whatsoever, including payment of any compensation, bonus, benefits or
otherwise, and the Company will be entitled to all other remedies available
under UK law. Vested benefits and all payments made to that date, however, will
not be forfeited.

  1.   Duty to not act on behalf of the Company except as mutually agreed,    
2.   Duty to support and assist with IPO,     3.   Duties regarding Clear Media
in China,     4.   Confidentiality of Trade Secrets and Proprietary Information,
    5.   Duties regarding inventions and intellectual property,     6.   Duty
regarding competitors,     7.   Any act which would entitle the Company under
English law to dismiss you summarily for gross misconduct, such as
misappropriation of Company funds.

The payments in respect of base salary, allowances and non executive fees will
be exactly as specified in this Letter, except as noted above regarding material
breach. The exact quantum of the payment in respect of bonuses, FURBS and
pension are uncertain as they depend on corporate performance but that is the
only uncertainty and they will be paid to you under any circumstances going
forward, except as noted above regarding material breach.
In the event of your death during the period of ME or NEE, the sums of money
owed to you under the terms of this Letter will be paid to your Estate. As you
will not be expected to be able to influence the performance of the Company, the
outcome of the bonus payments will be dependent on the actions of others but the
payments of the bonuses will occur in any event.
This letter shall be subject to English law, and the parties submit to the
exclusive jurisdiction of the English Courts.
For the purposes of this letter and its Schedules, Associated Company means any
company or corporation which is a holding company for the time being of the
Company, or a subsidiary for the time being of the Company or of any such
holding company (“holding company” and “subsidiary” having the meanings set out
in section 736, Companies Act 1985 as amended), or any company which is
designated at any time an Associated Company by the directors of the board of
the Company or any holding company.
I have very much enjoyed working with you over the past eight years and have
valued your input in the building and development of the Clear Channel
businesses. We are moving into a new and very different phase of the corporate
relationship between us now but I am confident that this will be as happy,
successful and mutually rewarding as the past eight years.

 



--------------------------------------------------------------------------------



 



Please sign and return a copy of this letter together with a signed copy of
Schedule 1 attached, to show your acceptance of the terms of this letter. You
are required to take independent legal advice relating to the terms of the
attached Schedule. Therefore, the Company agrees to reimburse you for reasonable
and normal legal expenses in order to have this agreement and the attached
Schedules reviewed by your independent legal counsel within 14 days receipt of
an appropriate invoice from your legal advisors addressed to you.
Kind regards,

     
/s/ Mark P. Mays
   
 
   
Mark P. Mays
President & CEO
   

I confirm that I have read and understood the terms of this Letter and
Schedule 1, and agree to its terms. I warrant that I will agree to and sign a
copy of Schedule 2 upon the expiry of the period of NEE provided that the
Company is not in material breach of this Letter at that date and I acknowledge
that the fee for the last month of the NEE shall be withheld until I sign
Schedule 2.

             
/s/ Roger Parry
      7/June/05    
 
Roger Parry
     
 
Date    

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
This Deed is a Schedule to the letter dated May 27, 2005 (“the Letter”) between
you, Roger Parry of 27 Edwardes Square, London, W8 6HH and Clear Channel
Outdoor, Inc. (“the Company”).

1.   You agree that you accept the terms of this Schedule in full and final
settlement of all claims of whatever nature you have or may have against the
Company, any Associated Company or any of its or their present or former
officers or employees in any country or jurisdiction in the world arising from
or in connection with your employment with the Company, including but not
limited to any claims under the terms of your Service Agreement dated 20th
May 1996 (which the Company denies is still in effect as of this Letter) or its
termination and whether any such claim falls within the jurisdiction of an
employment tribunal or not (including, without limitation, any claim for
wrongful dismissal or for damages for loss of opportunity to exercise any
statutory rights or otherwise but excluding any claim relating to personal
injury which you are unaware of at the date of the Letter and/or any claim
relating to any rights arising from or pursuant to the Company’s material
obligations under the Letter.

2.   Without prejudice to the generality of Clause 1 you agree that no
termination or other payments, expenses or benefits are due to you except as
provided for in the Letter to which this document forms the Schedule.

3.   In consideration of the payments by the Company to you during the period of
Modified Employment set out in the Letter and following careful consideration of
the facts and circumstances relating to your employment and the terms of your
Service Agreement dated 20th May 1996 and its termination of your employment,
you confirm as a separate and binding agreement that you shall not institute or
continue any proceedings or complaints against the Company any Associated
Company or any of its or their present or former officers or employees before an
employment tribunal or court arising out of or in connection with your
employment with the Company and the terms of your Service Agreement dated 20th
May 1996 or its termination in respect of any of the specific claims of which
you are aware and that you hereby raise as follows:

  •   any claim arising out of a contravention or alleged contravention of
Part X of the Employment Rights Act 1996 (unfair dismissal);     •   any claim
arising out of a contravention or alleged contravention of section 92 (written
statement of reasons for dismissal) of the Employment Rights Act 1996;     •  
any claim pursuant to the Employment Act 2002 or the Employment Act 2002
(Dispute Resolution) Regulations 2004;     •   any claim for wrongful dismissal.

4.   You warrant that you are not aware of any statutory claims that you may
have other than those referred to in clause 3 above.

5.   You acknowledge that you have taken advice from the Legal Adviser (being a
relevant independent adviser for the purposes of the legislation governing
compromise agreements) being David Major of Lyons Davidson solicitors of Bridge
House, Baldwin Street, Bristol as to the terms and effect of this Schedule and
its effect on your ability to pursue your rights before an employment tribunal
and you will procure that the Legal Adviser will sign below.

 



--------------------------------------------------------------------------------



 



6.   The conditions regulating compromise agreements under the Employment Rights
Act 1996 are satisfied.

7.   This Schedule shall be subject to English law and the parties submit to the
exclusive jurisdiction of the English courts.

Executed as a Deed for and on behalf of the Company and any Associated Company
and delivered on ___.

             
/s/ Mark P. Mays
      Director    
 
           
 
/s/ Randall Mays
      Director    
 
           

I confirm that I have read and understood the terms of this Schedule and agree
to its terms.

         
Signed as a Deed by Roger Parry
  /s/ Roger Parry    
 
 
 
   
In the presence of :
  /s/ T.J. Maunder    
 
       
Name
  T.J. Maunder    
 
       
Address
  Draguns, City, Bledlow Ridge    
 
       
 
  High Wycombe    
 
       
Occupation
  Chartered Accountant    

I, David Major of Lyons Davidson solicitors (“the Legal Adviser”), hereby
confirm as follows:

1.   I am a Solicitor of the Supreme Court of England and Wales holding a
current practising certificate.

2.   I have advised Roger Parry of the terms and effect of the Letter between
him and Clear Channel Outdoor, Inc, and the terms of this Schedule to the Letter
and, in particular, its effect on his ability to pursue his rights before an
Employment Tribunal following its signing.

3.   I am an independent adviser (as defined at section 203, Employment Rights
Act 1996). I am not acting (and have not acted) in relation to this matter for
the Company or any Associated Company (as defined in this Schedule).

4.   There is in force and was in force when I gave the advice referred to
above, cover under a contract of insurance, or an indemnity provided for members
of a profession or professional bodies relating to the risk of a claim by Roger
Parry in respect of loss arising from such advice.

SIGNED: /s/ David Major
REFERENCE:
DATED: 02 June 2005

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
This Deed is a Schedule to the letter dated May 27, 2005 (“the Letter”) between
you, Roger Parry of 27 Edwardes Square, London, W8 6HH and Clear Channel
Outdoor, Inc. of (“the Company”).

1.   You agree that you accept the terms of this Schedule in full and final
settlement of all claims of whatever nature you have or may have against the
Company, any Associated Company or any of its or their present or former
officers or employees in any country or jurisdiction in the world arising from
or in connection with your employment with the Company or its termination and
whether any such claim falls within the jurisdiction of an employment tribunal
or not (including, without limitation, any claim for wrongful dismissal or for
damages for loss of opportunity to exercise any statutory rights or otherwise)
but excluding any claim arising after May 27, 2005 and relating to personal
injury and/or accrued pension rights and/or any rights arising from or pursuant
to Company’s material obligations under the Letter.

2.   Without prejudice to the generality of Clause 1 you agree that no
termination or other payments, expenses or benefits are due to you except as
provided for in the Letter to which this document forms the Schedule.

3.   In consideration of the payments by the Company to you during the period of
Non-Executive Employment set out in the Letter and following careful
consideration of the facts and circumstances relating to your employment and its
termination of your employment, you confirm as a separate and binding agreement
that you shall not institute or continue any proceedings or complaints against
the Company any Associated Company or any of its or their present or former
officers or employees before an employment tribunal or court arising out of or
in connection with your employment with the Company or its termination in
respect of any of the specific claims of which you are aware and that you hereby
raises as follows:

  •   any claim arising out of a contravention or alleged contravention of
Part X of the Employment Rights Act 1996 (unfair dismissal);     •   any claim
arising out of a contravention or alleged contravention of section 92 (written
statement of reasons for dismissal) of the Employment Rights Act 1996;     •  
any claim pursuant to the Employment Act 2002 or the Employment Act 2002
(Dispute Resolution) Regulations 2004;     •   any claim for wrongful dismissal.

4.   You warrant that you are not aware of any statutory claims that you may
have other than those referred to in clause 3 above.

5.   You acknowledge that you have taken advice from the Legal Adviser (being a
relevant independent adviser for the purposes of the legislation governing
compromise agreements) David Major of Lyons Davidson Solicitors of Bridge House,
Baldwin Street, Bristol as to the terms and effect of this Schedule and its
effect on your ability to pursue your rights before an employment tribunal and
you will procure that the Legal Adviser will sign below.

6.   The conditions regulating compromise agreements under the Employment Rights
Act 1996 are satisfied.

 



--------------------------------------------------------------------------------



 



7.   This Schedule shall be subject to English law and the parties submit to the
exclusive jurisdiction of the English courts.

Executed as a Deed for and on behalf of the Company and any Associated Company
and delivered on _________.
_______________ Director
_______________ Director
I confirm that I have read and understood the terms of this Schedule and agree
to its terms.

         
Signed as a Deed by Roger Parry
  ________________________    
 
       
In the presence of :
       
 
       
Name
  ________________________    
 
       
Address
  ________________________    
 
       
 
  ________________________    
 
       
Occupation
  ________________________    

I, David Major of Lyons Davidson Solicitors (“the Legal Adviser”), hereby
confirm as follows:

1.   I am a Solicitor of the Supreme Court of England and Wales holding a
current practising certificate.

2.   I have advised Roger Parry of the terms and effect of the Letter between
him and Clear Channel Outdoor, Inc, and the terms of this Schedule to the Letter
and, in particular, its effect on his ability to pursue his rights before an
Employment Tribunal following its signing.

3.   I am an independent adviser (as defined at section 203, Employment Rights
Act 1996). I am not acting (and have not acted) in relation to this matter for
the Company or any Associated Company (as defined in this Schedule).

4. There is in force and was in force when I gave the advice referred to above,
cover under a contract of insurance, or an indemnity provided for members of a
profession or professional bodies relating to the risk of a claim by Roger Parry
in respect of loss arising from such advice.
SIGNED:
REFERENCE:
DATED:                  2009

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Clear Channel International
2005 OIBAN Bonus Scheme

                                     
Name:
  Roger Parry       Bucket 1 — OIBAN growth           Bucket 2 — OIBDAN growth  
         
Base Salary (£):
  £449,925       Bonus per 1% growth     1.2 %   Bonus per 1% growth     3.0 %  
 

                     
Base OIBAN 000’s
  $ 70,066     Exchange Rate     0.5461  
Base OIBDAN 000’s
  $ 227,526              
Budget Depreciation
  $ 157,975              

                                                                               
          Bucket 1     Bucket 2     Total               OIBAN     Bonus    
Bonus                     Bonus     Bonus     Bonus     Bonus         OIBAN  
OIBAN     Growth     Payable     Payable     OIBDAN     OIBDAN     Payable    
Payable     Payable     Payable     %age   Growth   $000’s     $000’s     %    
£’s     $000’s     Growth     %     £’s     £’s     $’s     Salary  
1%
    70,767       701       1.20 %   £ 5,399       228,742       0.53 %     1.60
%   £ 7,212     £ 12,611     $ 23,093       2.8 %
2%
    71,467       1,401       2.40 %   £ 10,798       229,442       0.84 %    
2.53 %   £ 11,368     £ 22,167     $ 40,591       4.9 %
3%
    72,168       2,102       3.60 %   £ 16,197       230,143       1.15 %    
3.45 %   £ 15,525     £ 31,722     $ 58,089       7.1 %
4%
    72,869       2,803       4.80 %   £ 21,596       230,844       1.46 %    
4.37 %   £ 19,682     £ 41,278     $ 75,587       9.2 %
5%
    73,569       3,503       6.00 %   £ 26,996       231,544       1.77 %    
5.30 %   £ 23,838     £ 50,834     $ 93,085       11.3 %
6%
    74,270       4,204       7.20 %   £ 32,395       232,245       2.07 %    
6.22 %   £ 27,995     £ 60,389     $ 110,583       13.4 %
7%
    74,971       4,905       8.40 %   £ 37,794       232,946       2.38 %    
7.15 %   £ 32,151     £ 69,945     $ 128,081       15.5 %
8%
    75,671       5,605       9.60 %   £ 43,193       233,646       2.69 %    
8.07 %   £ 36,308     £ 79,501     $ 145,579       17.7 %
9%
    76,372       6,306       10.80 %   £ 48,592       234,347       3.00 %    
8.99 %   £ 40,465     £ 89,056     $ 163,077       19.8 %
10%
    77,073       7,007       12.00 %   £ 53,991       235,048       3.31 %    
9.92 %   £ 44,621     £ 98,612     $ 180,575       21.9 %
11%
    77,773       7,707       13.20 %   £ 59,390       235,748       3.61 %    
10.84 %   £ 48,778     £ 108,168     $ 198,073       24.0 %
12%
    78,474       8,408       14.40 %   £ 64,789       236,449       3.92 %    
11.77 %   £ 52,934     £ 117,724     $ 215,571       26.2 %
13%
    79,175       9,109       15.60 %   £ 70,188       237,150       4.23 %    
12.69 %   £ 57,091     £ 127,279     $ 233,069       28.3 %
14%
    79,875       9,809       16.80 %   £ 75,587       237,850       4.54 %    
13.61 %   £ 61,248     £ 136,835     $ 250,567       30.4 %
15%
    80,576       10,510       18.00 %   £ 80,987       238,551       4.85 %    
14.54 %   £ 65,404     £ 146,391     $ 268,066       32.5 %
16%
    81,277       11,211       19.20 %   £ 86,386       239,252       5.15 %    
15.46 %   £ 69,561     £ 155,946     $ 285,564       34.7 %
17%
    81,977       11,911       20.40 %   £ 91,785       239,952       5.46 %    
16.38 %   £ 73,717     £ 165,502     $ 303,062       36.8 %
18%
    82,678       12,612       21.60 %   £ 97,184       240,653       5.77 %    
17.31 %   £ 77,874     £ 175,058     $ 320,560       38.9 %
19%
    83,379       13,313       22.80 %   £ 102,583       241,354       6.08 %    
18.23 %   £ 82,030     £ 184,613     $ 338,058       41.0 %
20%
    84,079       14,013       24.00 %   £ 107,982       242,054       6.39 %    
19.16 %   £ 86,187     £ 194,169     $ 355,556       43.2 %
21%
    84,780       14,714       25.20 %   £ 113,381       242,755       6.69 %    
20.08 %   £ 90,344     £ 203,725     $ 373,054       45.3 %
22%
    85,481       15,415       26.40 %   £ 118,780       243,456       7.00 %    
21.00 %   £ 94,500     £ 213,280     $ 390,552       47.4 %
23%
    86,181       16,115       27.60 %   £ 124,179       244,156       7.31 %    
21.93 %   £ 98,657     £ 222,836     $ 408,050       49.5 %
24%
    86,882       16,816       28.80 %   £ 129,578       244,857       7.62 %    
22.85 %   £ 102,813     £ 232,392     $ 425,548       51.7 %
25%
    87,583       17,517       30.00 %   £ 134,978       245,558       7.93 %    
23.78 %   £ 106,970     £ 241,948     $ 443,046       53.8 %
26%
    88,283       18,217       31.20 %   £ 140,377       246,258       8.23 %    
24.70 %   £ 111,127     £ 251,503     $ 460,544       55.9 %
27%
    88,984       18,918       32.40 %   £ 145,776       246,959       8.54 %    
25.62 %   £ 115,283     £ 261,059     $ 478,042       58.0 %
28%
    89,684       19,618       33.60 %   £ 151,175       247,659       8.85 %    
26.55 %   £ 119,440     £ 270,615     $ 495,540       60.1 %
29%
    90,385       20,319       34.80 %   £ 156,574       248,360       9.16 %    
27.47 %   £ 123,596     £ 280,170     $ 513,039       62.3 %
30%
    91,086       21,020       36.00 %   £ 161,973       249,061       9.46 %    
28.39 %   £ 127,753     £ 289,726     $ 530,537       64.4 %
31%
    91,786       21,720       37.20 %   £ 167,372       249,761       9.77 %    
29.32 %   £ 131,910     £ 299,282     $ 548,035       66.5 %
32%
    92,487       22,421       38.40 %   £ 172,771       250,462       10.08 %  
  30.24 %   £ 136,066     £ 308,837     $ 565,533       68.6 %
33%
    93,188       23,122       39.60 %   £ 178,170       251,163       10.39 %  
  31.17 %   £ 140,223     £ 318,393     $ 583,031       70.8 %
34%
    93,888       23,822       40.80 %   £ 183,569       251,863       10.70 %  
  32.09 %   £ 144,379     £ 327,949     $ 600,529       72.9 %
35%
    94,589       24,523       42.00 %   £ 188,969       252,564       11.00 %  
  33.01 %   £ 148,536     £ 337,504     $ 618,027       75.0 %
36%
    95,290       25,224       43.20 %   £ 194,368       253,265       11.31 %  
  33.94 %   £ 152,693     £ 347,060     $ 635,525       77.1 %
37%
    95,990       25,924       44.40 %   £ 199,767       253,965       11.62 %  
  34.86 %   £ 156,849     £ 356,616     $ 653,023       79.3 %
38%
    96,691       26,625       45.60 %   £ 205,166       254,666       11.93 %  
  35.79 %   £ 161,006     £ 366,172     $ 670,521       81.4 %
39%
    97,392       27,326       46.80 %   £ 210,565       255,367       12.24 %  
  36.71 %   £ 165,162     £ 375,727     $ 688,019       83.5 %
40%
    98,092       28,026       48.00 %   £ 215,964       256,067       12.54 %  
  37.63 %   £ 169,319     £ 385,283     $ 705,517       85.6 %
41%
    98,793       28,727       49.20 %   £ 221,363       256,768       12.85 %  
  38.56 %   £ 173,476     £ 394,839     $ 723,015       87.8 %
42%
    99,494       29,428       50.40 %   £ 226,762       257,469       13.16 %  
  39.48 %   £ 177,632     £ 404,394     $ 740,513       89.9 %
43%
    100,194       30,128       51.60 %   £ 232,161       258,169       13.47 %  
  40.40 %   £ 181,789     £ 413,950     $ 758,011       92.0 %
44%
    100,895       30,829       52.80 %   £ 237,560       258,870       13.78 %  
  41.33 %   £ 185,945     £ 423,506     $ 775,510       94.1 %
45%
    101,596       31,530       54.00 %   £ 242,960       259,571       14.08 %  
  42.25 %   £ 190,102     £ 433,061     $ 793,008       96.3 %
46%
    102,296       32,230       55.20 %   £ 248,359       260,271       14.39 %  
  43.18 %   £ 194,259     £ 442,617     $ 810,506       98.4 %
47%
    102,997       32,931       56.40 %   £ 253,758       260,972       14.70 %  
  44.10 %   £ 198,415     £ 452,173     $ 828,004       100.5 %
48%
    103,698       33,632       57.60 %   £ 259,157       261,673       15.01 %  
  45.02 %   £ 202,572     £ 461,729     $ 845,502       102.6 %
49%
    104,398       34,332       58.80 %   £ 264,556       262,373       15.32 %  
  45.95 %   £ 206,728     £ 471,284     $ 863,000       104.7 %
50%
    105,099       35,033       60.00 %   £ 269,955       263,074       15.62 %  
  46.87 %   £ 210,885     £ 480,840     $ 880,498       106.9 %

 



--------------------------------------------------------------------------------



 



Exhibit “B”
13. INVENTIONS AND IMPROVEMENTS
     In the event that the Executive shall during the continuance of his
employment by the Company either make or discover any invention or design or
make any improvement upon any existing invention, literary, dramatic, musical or
artistic work including any computer program or design or make any improvement
upon any such invention work or design whether or not the same is capable of
patent registered design design right copyright or other like protection and
whether made or discovered alone or in conjunction with any other employee or
employees of the Company or of any other Group Company or other persons the same
shall belong to the Company and the Executive shall immediately disclose the
same to the Board and shall at the Company’s request and expense do all such
acts and execute all such documents as may be necessary to vest the rights of
any such invention work design or improvement in the name of the Company to the
intent that all such rights in any such invention work design or improvement
shall be subject to any applicable provisions of the Patents Act 1977 become the
property of the Company or its nominee.
14. CONFIDENTIALITY
     (A) As confidential and commercially sensitive information important to the
business of the Company will from time to time become known to the Executive the
Company considers and the Executive acknowledges that the following restraints
are necessary for the reasonable protection by the Company of its business, the
business of the Group, the clients thereof or their respective affairs.
     (B) The Executive shall not at any time either before or after the
termination of his employment with the Company use disclose or communicate to
any person whatsoever any confidential information relating to the business of
the Company or any Group Company or any clients thereof or their affairs or any
trade secrets of which he has or may have become possessed during the
continuance of his employment with the Company or supply the names or addresses
of any clients customers or agents of the Company or any Group Company to any
person except in the proper course of the Business or as authorized in writing
by the Board or as ordered by a Court of competent jurisdiction.
     (C) The Executive shall not at any time during the continuance of his
employment with the Company make otherwise than for the benefit of the Company
or any Group Company any notes or memoranda relating to any matter within the
scope of the Business or concerning any of the dealings or affairs of the
Company or Group Company.

 



--------------------------------------------------------------------------------



 



     (D) The Executive shall not write any article for the press or otherwise
for publication on any matter connected with or related to the business of the
Company or any Group Company without first obtaining the written approval of the
Group Chairman.

 